                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

DAVID DELL’AQUILA, on behalf of                )
himself and all others similarly situated,     )
                                               )
       Plaintiffs,                             )
                                               )
       v.                                      )           No. 3:19-cv-00679
                                               )
WAYNE LAPIERRE, the NATIONAL                   )           Judge Campbell
RIFLE ASSOCIATION OF AMERICA,                  )           Magistrate Judge Frensley
and the NRA FOUNDATION, INC.,                  )
                                               )           JURY DEMAND
       Defendants.                             )


                     RESPONSE TO PLAINTIFF’S MOTION TO AMEND


       The NRA Foundation takes no position on Plaintiff’s Motion to Amend (D.E. 37).

However, the NRA Foundation would point out that Plaintiff has failed to respond to its pending

Motion to Dismiss (D.E. 35). Thus, in the event the Court denies Plaintiff’s Motion to Amend, it

should grant the NRA Foundation’s Motion to Dismiss.




    Case 3:19-cv-00679 Document 39 Filed 01/16/20 Page 1 of 2 PageID #: 191
Dated:           January 16, 2020                        Respectfully Submitted,

                                                         NEAL & HARWELL, PLC

                                                          /s/ Aubrey B. Harwell, Jr.
                                                         Aubrey B. Harwell, Jr. (BPR # 2559)
                                                         John E. Quinn (BPR # 12220)
                                                         William J. Harbison II (BPR # 33330)
                                                         1201 Demonbreun Street, Suite 1000
                                                         Nashville, TN 37203
                                                         (615) 244-1713
                                                         aharwell@nealharwell.com
                                                         jquinn@nealharwell.com
                                                         jharbison@nealharwell.com

                                                         Counsel for Defendant NRA Foundation, Inc.


                                    CERTIFICATE OF SERVICE

         I certify that I caused a true and correct copy of the foregoing to be electronically filed with

the Clerk of the Court on January 16, 2020, using the CM/ECF system, which will send notification

to all counsel of record as listed below.

     Attorneys for the NRA and LaPierre                           Attorney for Plaintiff:
                 Defendants:
                                                      SCHUCHARDT LAW FIRM
 LACY, PRICE & WAGNER, P.C.                           Elliott J. Schuchardt (BPR # 27016)
 Wallace A. McDonald (BPR # 16210)                    6223 Highland Place Way, Suite 201
 249 N. Peters Road, Suite 101                        Knoxville, TN 37919
 Knoxville, TN 37926                                  (865) 304-4374
 (865) 246-0800                                       elliott016@gmail.com
 amcdonald@lpwpc.com

 BREWER, ATTORNEYS & COUNSELORS
 William A. Brewer (admitted pro hac vice)
 750 Lexington Ave., 14th Floor
 New York, NY 10022
 (212) 527-3024
 wbb@brewerattorneys.com



                                                          /s/ Aubrey B. Harwell, Jr.



                                     2
    Case 3:19-cv-00679 Document 39 Filed 01/16/20 Page 2 of 2 PageID #: 192
